Citation Nr: 0901761	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  01-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1968 
to December 1974 and from January to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
entitlement to an increased disability rating for the 
veteran's service-connected right knee disability.  

In April 2006 the Board rendered a decision on the veteran's 
claim.  In January 2008 the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision and 
remanded the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2006, a hearing was held before a Veterans Law 
Judge who is no longer employed by the Board.  In December 
2008, the veteran requested that he be accorded a hearing by 
Veterans Law Judge at the local RO (Travel Board Hearing).  
Accordingly, the case must be remanded so that the veteran 
can be accorded the opportunity to receive the hearing he has 
requested. 

Accordingly, the case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested Travel Board hearing 
before the Board at the RO.  The 
veteran and his representative must be 
provided proper notice of the date and 
time of the scheduled hearing and the 
notification must be documented in the 
claims file.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

